DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 1-18-2022 have been considered by the examiner (see attached PTO-1449).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 11,171,669 B2. This is a statutory double patenting rejection.
The table below shows the similarities of claim 13 of the instant application and claim 14 of the patent. 
USP 11/171,669
Instant Application 17/508,177
14. An apparatus, comprising:
13. An apparatus, comprising:
 circuitry configured to: acquire a bit sequence; and generate an information block by de-interleave of the acquired bit sequence based on a de-interleaver,
circuitry configured to: acquire a bit sequence; and generate an information block by de-interleave of the acquired bit sequence based on a de-interleaver,
wherein the de-interleaver corresponds to an interleaver unique to a user,
wherein the de-interleaver corresponds to an interleaver unique to a user,
the de-interleave of the acquired bit sequence is by de-interleave of each of the plurality of partial sequences obtained from the acquired bit sequence,
the de-interleave of the acquired bit sequence is by de-interleave of each of a plurality of partial sequences obtained from the acquired bit sequence,
the information block is non-decoded for error correction, and
the information block is non-decoded for error correction, and
a length of each of the plurality of partial sequences is a power of two.
and a length of each of the plurality of partial sequences is a power of two.




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,771,093. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 13 and 14 of the instant application are an obvious variation of claims 1 and 15 of patent # 10, 771, 093 B2. All the limitations of claim 13 of the instant application are found in claim 15 of the patent except for the limitation of: “a length of each of the plurality of partial sequences is a power of two.” However, the limitation of “a length of each of the plurality of partial sequences is a power of two” is not patentably distinct in the field of interleaving and specifying the length of each of the plurality of partial sequences are known and used for acquiring a specific level of interleaving.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the claim of the instant invention to specify the length of the partial sequence in order to accomplish a specific interleaving process for a cellular system.  
Therefore, one of ordinary skill in the art would be motivated to include a specified length of the partial sequence to achieve a specific interleaving process for a cellular system.     Claim 13 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. The table below shows the differences and similarities of claim 13 of the instant application and claim 15 of the patent 10,771,093 B2.

USP # 10,771,093
Instant Application 17/508,177
15. An apparatus, comprising:
13. An apparatus, comprising:
circuitry configured to: acquire a bit sequence
circuitry configured to: acquire a bit sequence;
wherein a length of the bit sequence is a power of a number other than two;

and generate an information block by de-interleave of the acquired bit sequence based on a de-interleaver,
and generate an information block by de-interleave of the acquired bit sequence based on a de-interleaver,
wherein the de-interleaver corresponds to an interleaver unique to a user
wherein the de-interleaver corresponds to an interleaver unique to a user,
the de-interleave of the acquired bit sequence is by de-interleave of each of at least two partial sequences obtained from the acquired bit sequence,
the de-interleave of the acquired bit sequence is by de-interleave of each of a plurality of partial sequences obtained from the acquired bit sequence,
and the information block is non-decoded for error correction.
the information block is non-decoded for error correction,


and a length of each of the plurality of partial sequences is a power of two.




Claim 1 of patent # 10, 771, 093 B2 contains every element of claims 1 and 14 of the instant application and as such anticipates claims 1 and 14 of the instant application.   Claims 1 and 14 of the instant application therefore are not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 




Allowable Subject Matter
10.	Claims 2 to 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prihed et al.	(USP 8,532,112 B2) discloses a method and an apparatus for performing wideband interleaving with a modified pruning algorithm.
Brewer et al. 	(WO 2010/017019) teaches a memory interleave system that performs two level interleaving for a heterogeneous computer system comprising cache-block accesses.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112